                      Case 3:21-cv-00281-MMD-WGC Document 12 Filed 07/20/21 Page 1 of 4



                  1    Kelly H. Dove, Esq.
                       Nevada Bar No. 10569
                  2    Jennifer L. McBee, Esq.
                       Nevada Bar No. 9110
                  3    SNELL & WILMER L.L.P.
                       3883 Howard Hughes Parkway, Suite 1100
                  4    Las Vegas, NV 89169
                       Tel. (702) 784-5200
                  5    Fax. (702) 784-5252
                       Email: kdove@swlaw.com
                  6           jmcbee@swlaw.com
                  7    Attorneys for Defendants Wells Fargo Bank, N.A.;
                       World Savings Bank, FSB; and Wachovia Mortgage,
                  8    FSB
                  9                              UNITED STATES DISTRICT COURT
                 10                                        DISTRICT OF NEVADA
                 11

                 12                                                      Case No.: 3:21-cv-00281-MMD-WGC
                       R.S. COPPOLA TRUST – OCT. 19, 1995,
                       RALPH STEPHEN COPPOLA,
Snell & Wilmer




                 13
                                                                         ORDER GRANTING MOTION TO
                 14                          Plaintiffs,                 EXTEND TIME TO RESPOND TO
                       v.                                                COMPLAINT
                 15
                       NATIONAL DEFAULT SERVICES;                        (SECOND REQUEST)
                 16
                       WELLS FARGO BANK, N.A; WORLD
                 17    SAVINGS BANK, FSB; WACHOVIA
                       MORTGAGE, FSB; THE BANK OF NEW
                 18    YORK MELLON AS TRUSTEE FOR
                       SECURITIZED TRUST WORLD
                 19    SAVINGS BANK MORTGAGE PASS-
                 20    THROUGH CERTIFICATES REMIC 23
                       TRUST, AND DOES 1 THROUGH 100
                 21    INCLUSIVE,

                 22                          Defendants.
                 23

                 24          Defendants Wells Fargo Bank, N.A.; World Savings Bank, FSB; and Wachovia Mortgage,
                 25   FSB (collectively, “Wells Fargo”), by and through their counsel, Snell & Wilmer    L.L.P.,   hereby
                 26   submit this second motion to extend Wells Fargo’s deadline to respond to Plaintiffs R.S. Coppola
                 27   Trust – Oct. 19, 1995 and Ralph Stephen Coppola’s (collectively, “Plaintiffs”) First Amended
                 28   Complaint. [ECF No. 1-1.] This Motion is based upon the Memorandum of Points and Authorities
                      Case 3:21-cv-00281-MMD-WGC Document 12 Filed 07/20/21 Page 2 of 4



                  1   below, the Declaration of Jennifer L. McBee, Esq., the papers on file, and any oral argument that
                  2   the court chooses to hear.
                  3                        MEMORANDUM OF POINTS AND AUTHORITIES
                  4        Pursuant to the Court’s July 1, 2021 Order allowing Wells Fargo a 21-day extension to
                  5   respond to the First Amended Complaint (“Extension Order”), Wells Fargo’s present deadline to
                  6   respond to the First Amended Complaint is Thursday, July 22, 2021. [ECF No. 6.] Following
                  7   entry of the Extension Order, Plaintiffs informed the undersigned counsel of their intention to seek
                  8   leave of Court to file a Second Amended Complaint, to which Wells Fargo has no objection. To
                  9   avoid expending resources to respond to the First Amended Complaint – a pleading that will no
                 10   longer be operative upon Plaintiffs’ filing of a Second Amended Complaint – Wells Fargo requests
                 11   a modest two-week extension to respond to the First Amended Complaint in the event Plaintiffs do
                 12   not file a Second Amended Complaint.
Snell & Wilmer




                 13        In the event Plaintiffs file a Second Amended Complaint, Wells Fargo will file its response
                 14   thereto within the time frame allotted in Federal Rule of Civil Procedure 15(a)(3). This request is
                 15   supported by good cause and is not for the purpose of delay.
                 16                                         Relevant Background
                 17        Plaintiffs filed their Complaint on February 5, 2021 but did not serve it. Months later,
                 18   Plaintiffs filed a First Amended Complaint on May 26, 2021. [ECF No. 1-1.] The Complaint was
                 19   served on Wells Fargo on June 4, 2021. (See Exhibit A, Declaration of Jennifer L. McBee, Esq.
                 20   (“McBee Decl.”), ¶ 3.) Wells Fargo removed the litigation to this Court on June 24, 2021. [ECF
                 21   No. 1.]
                 22        Following a failed attempt to obtain a stipulation with Plaintiffs for a 30-day extension to
                 23   respond to the First Amended Complaint, Wells Fargo filed a motion on June 30, 2021, requesting
                 24   an extension until July 22, 2021. [ECF No. 5.] On July 1, 2021, this Court granted Wells Fargo’s
                 25   request, allowing Wells Fargo until July 22, 2021 to respond to the First Amended Complaint.
                 26   [ECF No. 6.]
                 27             On July 12, 2021, Mr. Coppola informed the undersigned counsel of his intent to file a
                 28   motion to amend the First Amended Complaint by July 15, 2021. (McBee Decl., at ¶ 4.) The

                                                                     -2-
                      Case 3:21-cv-00281-MMD-WGC Document 12 Filed 07/20/21 Page 3 of 4



                  1   motion to amend has not yet been filed. Today, the undersigned counsel agreed to stipulate to the
                  2   relief requested – the filing of a Second Amended Complaint – without endorsing the allegations
                  3   contained therein or the correctness of the parties’ names that Plaintiffs intend to amend. (Id., at
                  4   ¶ 5.)
                  5                                                  Argument
                  6           The decision to grant an extension or continuance is within the sound discretion of the trial
                  7   court. F.T.C. v. Gill, 265 F.3d 944, 954-55 (9th Cir. 2001). Federal Rule of Civil Procedure 6(b)(1)
                  8   provides that when an act must be done within a specified time, the Court “may, for good cause,
                  9   extend the time . . . with or without motion or notice if the court acts, or if a request is made, before
                 10   the original time or its extension expires . . . .”
                 11           This Court should grant Wells Fargo’s Motion because its request is reasonable and will
                 12   avoid unnecessary duplication and expense. In the likely event the Court grants Plaintiffs’
Snell & Wilmer




                 13   stipulated request to file a Second Amended Complaint, Wells Fargo’s response to the First
                 14   Amended Complaint will be superseded, requiring Wells Fargo to respond to the Second Amended
                 15   Complaint as well. A two-week extension will avoid the unnecessary expense involved in
                 16   responding to two complaints, back-to-back, while the Court considers Plaintiffs’ request for leave
                 17   to file a Second Amended Complaint.
                 18           Plaintiffs will not be prejudiced by an additional 14-day extension for Wells Fargo to
                 19   respond to the First Amended Complaint, given that Mr. Coppola’s stipulated request to file a
                 20   Second Amended Complaint is likely to be granted, rendering the First Amended Complaint
                 21   inoperative.
                 22           Wells Fargo makes this request in good faith and not to delay these proceedings. Therefore,
                 23   Wells Fargo respectfully requests that the Court grant this Motion, and allow Wells Fargo until
                 24   August 5, 2021 to file a response to Plaintiffs’ First Amended Complaint. In the event Plaintiffs
                 25   file a Second Amended Complaint, Wells Fargo will respond in compliance with Federal Rule of
                 26   Civil Procedure 15(a)(3).
                 27

                 28   ///

                                                                            -3-
                      Case 3:21-cv-00281-MMD-WGC Document 12 Filed 07/20/21 Page 4 of 4



                  1                                            Conclusion
                  2          For the foregoing reasons, Wells Fargo respectfully requests an extension to respond to
                  3   Plaintiffs’ First Amended Complaint through and including August 5, 2021.
                  4   Dated: July 19, 2021                    SNELL & WILMER L.L.P.
                  5
                                                             By:
                  6                                                Kelly H. Dove, Esq.
                                                                   Nevada Bar No. 10569
                  7                                                Jennifer L. McBee, Esq.
                                                                   Nevada Bar No. 9110
                  8                                                3883 Howard Hughes Parkway, Suite 1100
                                                                   Las Vegas, NV 89169
                  9
                                                                   Attorneys for Defendants Wells Fargo Bank, N.A.;
                 10                                                World Savings Bank, FSB; and Wachovia Mortgage,
                                                                   FSB
                 11

                 12
Snell & Wilmer




                 13

                 14   IT IS SO ORDERED.

                 15   DATED: July 20, 2021.

                 16
                                                        _______________________________________
                 17                                     UNITED STATES MAGISTRATE JUDGE

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                                                                    -4-
